Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 use parentheticals.  It is unclear if the language inside the parenthetical is the scope of the claim or the language outside the parenthesis.  One of ordinary skill in the art would not know which language governs the scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19, 34, and 81-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leggett, III (US 6084826) in view of Mahrer (US 5010527).
CLAIM 1:  Leggett discloses a system for detecting an acoustic-wave producing downhole event associated with a pipe extending below a surface of the earth at an uphole location located above a downhole location of the acoustic-wave-producing downhole event in the presence of acoustic-wave-producing uphole activity (see Abstract).  The system comprises a pipe (22) extending below the surface of the earth along a pipe axis (Figs. 1, 6).  A first plurality of sensors is located at a first axial position along the pipe, the first plurality of sensors oriented symmetrically about the pipe axis at the first axial position, each of the first plurality of sensors generating a corresponding signal in response to acoustic waves in a vicinity thereof and a second plurality of sensors located at a second axial position along the pipe, the second axial position spaced apart from the first axial position along the pipe axis, the second plurality of sensors oriented symmetrically about the pipe axis at the second axial position, each of the 
Leggett fails to disclose wherein the processor is configured to adjust the digital processing, based on the signals from the first and second pluralities of sensors, to minimize a contribution of the acoustic-wave-producing uphole activity to the output signal, thereby permitting a contribution of the acoustic-wave-producing downhole event to be discernable from within the output signal.
Mahrer disclose a system for determining the depth of hydraulic fracture zone in a wellbore.
Mahrer discloses a processor (computer) configured to adjust the digital processing based on the signals from sensors to minimize a contribution of uphole activity to the output signal (see “Description of the Analysis Method”, col. 7, line 54 – col. 8, line 23).  This permits a contribution of the acoustic wave producing downhole event to be discernable from within the output signal.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the processor of Leggett to be configured as the processor of Mahrer as described in the claims as a simple substitution of one processor setup for another in which the process of the combination would be performing the same type of analysis as it does in the prior art, thus offering predictably reliable results. 
CLAIMS 2-4, 8:  Leggett fails to disclose wherein each of the first plurality of sensors comprises an accelerometer (claim 2), a velocity sensor (claim 3), a position sensor (claim 4), or a fluid-pressure sensor (claim 8).
Examiner takes official notice that accelerometers, velocity sensors, and position sensors are all well known in the art as data acquiring devices.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensors of the Leggett-Mahrer combination to the be well known claimed sensor types as described in the claims as a substitution of sensor for another in which the well known sensors would function to acquire the data they are expected to in the combination.
CLAIM 5:  Each of the first plurality of sensors is oriented with its primary axis of sensitivity oriented generally away from the pipe axis in a plane of the first axial position (see Leggett Fig. 4A).
CLAIM 6:  Each of the first plurality of sensors is oriented with its primary axis of sensitivity oriented generally parallel to an orientation of the pipe axis at the first axial position (See Fig. 6).
CLAIM 7:  Leggett fails to disclose wherein each of the first plurality of sensors is magnetically coupled to an exterior surface of the pipe.
Examiner takes official notice that magnets are well known in the art as a means of securing items.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Leggett-Mahrer to secure the sensors with magnets as described in the claim as the combination of known prior art elements as magnets are a known method to secure items to metal pipes.
CLAIM 9:  The first plurality of sensors is located in a bore of the pipe (see Fig. 6).
CLAIM 10:  Each of the first plurality of sensors is rigidly mounted to a bore defining surface of the pipe (see Fig. 4A, 6).
CLAIMS 11 and 12:  The second plurality of sensors are of a same sensor type as the first plurality of sensors or different (Leggett, col 4, line 42 – col. 5, line 2 discussing sensor type selections).
CLAIM 13:
CLAIM 14:  The symmetrical locations of the second plurality of sensors at the second axial position along the pipe are different from the symmetrical locations of the first plurality of sensors at the first axial position along the pipe (see col. 10, lines 6-8 stating that symmetry is preferred but not required).
CLAIM 15:  The processor is configured to minimize the contribution of the acoustic-wave-producing uphole activity to the output signal by performing an adaptive filtering process (Mahrer, via the Amplitude Distribution Filter).
CLAIM 16:  Mahrer fails to disclose wherein the adaptive filtering process comprises a LMS adaptive filtering process, instead using a root mean square.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of the Leggett-Mahrer combination to utilize a LMS process as an obvious to try solution as there are a finite known filtering processes from which to choose from and one of ordinary skill in the art would have a reasonable expectation of success using the LMS method.
CLAIM 17:  The processor is configured to perform the adaptive filtering process by, for each of the signals from each of the second plurality of sensors: adapting filter taps for one or more corresponding filters applied to the signal, so that after application of the one or more corresponding filters to each of the signals from each of the second plurality of sensors, the resulting filtered signals from the second plurality sensors sum to be at least approximately equal to a sum of the signals from each of the first plurality of sensors, in the absence of an acoustic-wave-producing downhole event (see Mahrer, description of analysis, specifically the calculation of total bands).
CLAIM 18:
CLAIM 19:  The processor is configured to perform the adaptive filtering process by subtracting the sum of the filtered signals from the second plurality of sensors from the delayed sum of the signals from the first plurality of sensors to obtain a residual signal (see Mahrer, calculation description).
CLAIM 81:  The processor is configured to perform the adaptive filtering process in the frequency domain (see Mahrer, “Description of the Recorded Data”).
CLAIM 82:  As part of the adaptive filtering process, the processor is configured to perform a complex clipping operation in the frequency domain on a signal derived from a frequency domain complex residual spectrum and frequency domain spectral data corresponding to one of the sensors, the complex clipping operation preserving frequency domain phase of the signal while clipping frequency domain amplitude of the signal (Mahrer, selection of data discussion)
CLAIMS 34 and 83:  These methods are inherent to the above structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679